Citation Nr: 1612531	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

2.  Entitlement to service connection for a thoracic spine condition. 

3.  Entitlement to service connection for urethroplasty residuals, to include excessive and frequent urination. 

4.  Entitlement to service connection for chest pain. 

5.  Entitlement to service connection for a mood disorder, not otherwise specified (NOS) with chest pain and fatigue. 

6.  Entitlement to service connection for mental illness for the purpose of establishing eligibility to treatment under 38 U.S.C. §1702.  




REPRESENTATION

Appellant represented by:	Robert W. Gilikin II, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for migraine headaches and denied the Veteran's claims of service connection for a thoracic condition, urethroplasty, chest pain, a mood disorder, and mental illness for the purpose of establishing eligibility to treatment under 38 U.S.C. §1702.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2010 and the RO issued a Statement of the Case (SOC) in April 2010.  The Veteran filed his Substantive Appeal in April 2010.  A Supplemental SOC was issued in July 2015.  

The Board observes that the Veteran requested a hearing in his April 2010 substantive appeal.  However, the Veteran's representative withdrew that request in February 2013.  As the record does not contain any additional requests for a hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to an initial rating in excess of 30 percent for migraine headaches and entitlement to service connection for a thoracic spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a disability manifested by urethroplasty residuals, to include excessive and frequent urination.

2.  There is no competent and credible evidence establishing that the Veteran currently has a disability manifested by chest pain.  

3.  The most persuasive evidence of record shows the Veteran's mood disorder NOS did not manifest during, or as a result of, active military service.

4.  An active mental illness to include the Veteran's currently diagnosed mood disorder NOS did not develop during or within two years of separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for urethroplasty residuals, to include excessive and frequent urination, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  

2.  The criteria for establishing service connection for chest pain have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  

3.  The criteria for service connection for a mood disorder NOS are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in letters dated in April 2008, which addressed what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letters were sent to the Veteran prior to the adjudication of the issue on appeal, and thus, they met the VCAA's timing of notice requirement.

Regarding the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Board notes that the Veteran is represented by an experienced attorney and has submitted argument in support of his claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Veteran's claim for an increased initial rating for migraine headaches is a "downstream" issue.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 48 3 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran and his representative.  

The Board finds that the opinions rendered in regard to the Veteran's claims of entitlement to service connection for chest pain and mood disorder NOS are adequate.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's chest pain and mood disorder NOS.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed urethroplasty residuals, to include excessive and frequent urination.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no current diagnosis of urethroplasty residuals, to include excessive and frequent urination.  Thus remand for VA examinations is not necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Urethroplasty, to include excessive and frequent urination

The Veteran is seeking service connection for urethroplasty, to include excessive and frequent urination.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

As noted above, rebuttal of the presumption of soundness requires clear and unmistakable evidence showing that the Veteran's urethroplasty residuals, to include excessive and frequent urination, existed prior to service, as well as clear and unmistakable evidence that these disabilities were not aggravated by service.

The Veteran noted in his March 1984 enlistment examination that he had undergone a urethroplasty prior to his enlistment to the service.  He also noted that he had five kidney surgeries from 1968 to 1973.  The examiner conducting the entrance examination noted that the Veteran had scars from such surgeries.  

The Board finds that this evidence clearly and unmistakably establishes that the Veteran's urethroplasty residuals, to include excessive and frequent urination, existed prior to his entry into service.  

Next, the Board will address the question of whether the Veteran's urethroplasty residuals, to include excessive and frequent urination, were clearly and unmistakably not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase was due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2015).

In this case, there is no evidence, lay or medical, that the Veteran had any increase in severity in his urethroplasty residuals, to include excessive and frequent urination, during service.  Indeed, the service treatment records are completely silent for any complaints or diagnoses regarding his urethroplasty residuals, to include excessive and frequent urination.  

The Board finds that the evidence of record, especially the lack of medical or lay evidence suggesting any worsening or aggravation during service, clearly and unmistakably demonstrates that the Veteran's urethroplasty residuals, to include excessive and frequent urination was not aggravated by his active duty service.  In light of the above, the Board finds that the presumption of soundness has been rebutted.  Having rebutted the presumption of soundness, the Board will next consider whether service connection may be granted for urethroplasty residuals, to include excessive and frequent urination on a direct basis.

The Veteran's VA treatment records are silent for any complaints of or treatment for any condition related to urethroplasty residuals, to include excessive and frequent urination.  

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis urethroplasty residuals, to include excessive and frequent urination.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from urethroplasty residuals.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of urethroplasty residuals, to include excessive and frequent urination.  In any event, the Board concludes that the medical evidence, which reveals no diagnosis or pathology of urethroplasty residuals, to include excessive and frequent urination, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating throughout the appeal period, none of this evidence reflects findings of urethroplasty residuals of any sort.  Accordingly, in the absence of competent and credible evidence of urethroplasty residuals, to include excessive and frequent urination during the period of the claim, service connection is not warranted on any basis and must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




Chest pain

The Veteran is seeking service connection for chest pain on the basis that he developed the condition as a result of service. 

The Veteran's service treatment records show that the Veteran complained of muscular chest pain in May 1985, which was assessed as a muscle spasm.  In August 1989, the Veteran reported that it sounded like his chest tore when he stretched.  There were no additional follow-ups or complaints of chest pain.

The Veteran's VA treatment records are silent as to any complaints or diagnoses related to chest pain.

The Veteran was provided a VA examination in August 2012 to determine whether the Veteran had any muscular disability or cardiac disability causing chest pain.  The examiner conducted a muscle examination and a cardiac examination and indicated that there was no muscle or cardiac disability present and also noted that the Veteran did not want to pursue a claim on this issue.  However, a substantive appeal must be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  In this case, because the Veteran did not indicate his desire to withdraw his claim in writing, it cannot be deemed withdrawn. 

As noted above, congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, while there is current medical evidence of record dating throughout the appeal period, none of this evidence reflects findings of a cardiac or muscle disability manifested by chest pain.  Accordingly, in the absence of competent and credible evidence of a cardiac or muscle disability manifested by chest pain during the period of the claim, service connection is not warranted on any basis and must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Mood disorder NOS

The Veteran is seeking service connection for mood disorder NOS on the basis that it began or is related to his period of service.  

The Veteran sought treatment for mental health as a walk-in in November 1989.  He was scheduled for a full examination; at that time, he complained of symptoms of fatigue and difficulty sleeping and indicated that the symptoms had begun in February 1989.  He described elevated stress that occurred at Myrtle Beach.  He was referred to stress management clinic.  The Veteran was described as oriented in all spheres, well dressed, groomed, friendly, and cooperative.  He spoke in a normal tone, rate, and pitch and maintained good eye contact.  His mood and affect were euthymic with signs of anxiety.  He denied psychotic, suicidal, and homicidal thoughts.  There was a notation that the Veteran was placed on the stress management waiting list.  He was diagnosed with chronic fatigue.  In October 1991, the Veteran was seen for relaxation training related to his fear of wearing a gas mask.  Eight days after his initial visit, it was indicated that he had successfully completed the relaxation and anxiety training.  

VA treatment records indicate that the Veteran was diagnosed as bipolar in December 2001.  In treatment records dated in January 2002, February 2002, April 2002, September 2002, January 2003, and February 2003, this diagnosis was repeated.  During the February 2002 examination, the Veteran indicated that he was very depressed and reported headaches.  He denied having any manic episodes.  The Veteran's mood and affect were noted to be mildly depressed.  He denied active suicidal or homicidal thinking and his insight and judgment were fair.  Treatment notes from October 2013, September 2014, and November 2014 indicated that the Veteran had previous diagnoses of anxiety and depression.  In September 2014 the Veteran indicated that his depression was "inactive" and he had been released from mental health.  In June 2015, the Veteran described his medical problems as including mental illness, depression, and anxiety.  

The Veteran was provided a VA examination in March 2009.  At that time, the examiner reviewed the entire claims file, to include the two instances of mental health treatment during service as well as the post-service VA records showing diagnoses of bipolar disorder and mood disorder.  The examiner opined that the Veteran's in-service mental health problems are not likely related to his current diagnosis of mood disorder because there was no mood disorder in service and the complaints in service were shown to have improved with brief treatment.  The examiner also specifically noted that the Veteran's anxiety and stress in service was affected by his personality factors.  The examiner stated that the mood symptoms that the Veteran described during his evaluation and in recent treatment notes are "very different" from the symptoms he presented in the military.  In addition, the examiner found that the condition in service did not seem to be significantly severe.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his mood disorder NOS is related to his period of active service.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of his mood disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms, any opinion regarding the nature and etiology of his mood disorder, to include its etiology, requires medical expertise that the Veteran has not demonstrated.  See Jandrea v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his mood disorder is related to service.

Lastly, there is no competent evidence of record that the Veteran's mood disorder manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran began seeking treatment for his mood disorder and symptoms almost ten years after his discharge from active duty service.  

For all the foregoing reasons, the Board finds that the claim for service connection of a mood disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement for treatment purposes under 38 U.S.C. § 1702 

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War. The Veteran served during the Persian Gulf War and as such, 38 U.S.C.A. § 1702(b) is applicable.

The Board notes that 38 U.S.C.A. § 1702 does not define "mental illness."  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans.  As such, the Board finds that both of the diagnoses the Veteran has been diagnosed with, bipolar and mood disorder not otherwise specified, are considered "mental illness" within the scope of 38 U.S.C.A. § 1702(b).

The Board notes, as discussed above, that the Veteran sought mental health treatment on two occasions during his period of service.  First, in November 1989 for stress management, and then again in October 1991 for anxiety related to wearing a gas mask.  

VA treatment records show that the Veteran was diagnosed with bipolar, depressed in February 2002.  Additionally, treatment records show that the Veteran continued to seek treatment for mental health symptoms since that time.  A VA examination was provided in March 2009, during which the examiner diagnosed the Veteran with mood disorder, NOS. 

As the Veteran has a previous diagnosis of bipolar and a current diagnosis of mood disorder NOS, the remaining issue before the Board is whether this "mental illness" "developed" during service (or within two years of discharge).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).   The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Although lay persons are competent to provide opinions on some medical issues, determining a diagnosis of a "mental illness" falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding the diagnosis of "mental illness" requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he developed "mental illness" during service, or within two years of discharge.

The Board therefore finds that his "mental illness" did not "develop" in service or within two years of service.  The evidence indicates that he was not diagnosed with a mental illness during service; while the Veteran sought treatment for anxiety and stress, those symptoms subsided with brief treatment.  As such, the Board finds that the Veteran is not entitled to service connection for mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for urethroplasty residuals, to include excessive and frequent urination is denied.  

Service connection for chest pain is denied.

Entitlement to service connection for a mood disorder NOS is denied. 

Entitlement to service connection for mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702  is denied.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for an initial rating in excess of 30 percent for migraines, as well as the claims of entitlement to service connection for a thoracic condition.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As an initial matter the Board finds that the RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
 
Migraines

The Veteran is seeking an increased initial rating for his service-connected migraine headaches.  

The Veteran was last afforded a VA examination concerning his migraines in March 2009.  At that time, the Veteran reported that he had migraines all of his life; he stated that his head hurt all over and that he suffered from sinus and tension headaches, too.  He stated that sometimes, the sinus or tension headache will develop into a migraine.  He stated that he takes migraine medication to eliminate the symptoms.  The Veteran indicated that the headaches occur three times a month, with pain.  He stated that "with a flare-up the pain will" increase to seven in severity on a scale to ten.  He also reported weakness and fatigue and stated that he sometimes has to lie down for a few hours or up to a day at a time because of the headaches.  The examiner diagnosed the Veteran with migraine headaches, which he noted were controlled with medication.  

VA treatment records show that the Veteran has continued seeking treatment for his migraines.  He indicated in September 2014 that his migraines had been improving slowly over time.  There is no other indication of the severity of the Veteran's migraines in the record.

Given that it has been almost seven years since the Veteran's most recent examination, and because there are no treatment records that adequately address the Veteran's disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's migraine headaches.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's migraine headaches, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Thoracic Condition 

The Board is seeking service connection for a thoracic condition, to include as secondary to his service-connected lumbar spine condition.  The Board recognizes that the Veteran has been denied for this condition on the basis that there was no evidence of a current disability affecting his thoracic spine.  

VA treatment records from January 2015 show that the Veteran was provided a thoracic spine X-ray, which revealed a mild scoliotic curvature of the upper thoracic spine that was mildly convex to the right in the mid-thoracic region.  There was a slight lateral wedging of the T6 toward the left, which the clinician noted might be a chronic finding.  There was no definite acute fracture, destructive bony changes, anomalous vertebral bodies, or paraspinal masses.  The clinician noted, however, that if the Veteran has significant ongoing symptomatology, an MRI would be possibly helpful in further evaluation.  In February 2015, it was noted that the Veteran had a forward head and rounded shoulders posture with an increased thoracic kyphosis.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has stated that he believes his thoracic spine condition is related to or aggravated by his lower back condition.  As noted, the claim was previously denied due to the lack of evidence of a current diagnosis, and in the July 2015 Supplemental SOC, the RO indicated that there was no separate condition from the lumbar spine disability.  However, given the January 2015 X-ray findings and the February 2015 VA treatment note, the Board recognizes that there is competent evidence of a current disability and an indication that the thoracic condition may be related to the service-connected lumbar spine disability.  The Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim for service connection for a thoracic spine condition.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for migraine headaches and his thoracic spine condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the severity of his migraine headaches.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  What is the frequency of the Veteran's migraine headaches, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months? 

(b)  Are the Veteran's headaches prostrating in nature?

(c)  What is the functional impact of the Veteran's migraines, including any impact the Veteran's migraines would have on his employment? 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, schedule an examination regarding his claim for entitlement to service connection for a thoracic spine condition.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include any testing the examiner deems necessary. 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following: 

(a)  Is it at least as likely as not that the Veteran's currently diagnosed thoracic spine condition was caused by or related to the service-connected lumbar spine condition?

(b)  If the Veteran's thoracic spine condition is not caused by or related to the service-connected lumbar spine condition, the examiner should provide an opinion as to whether the Veteran's thoracic spine condition is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected lumbar spine condition.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


